Citation Nr: 0113701	
Decision Date: 05/16/01    Archive Date: 05/23/01

DOCKET NO.  96-03 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
a herniated lumbar disc prior to March 15, 2000.

2.  Entitlement to an evaluation in excess of 60 percent for 
a herniated lumbar disc since March 15, 2000.

3.  Entitlement to an evaluation in excess of 10 percent for 
a disability of the thoracic spine.

4.  Entitlement to an evaluation in excess of 10 percent for 
amblyopia of the right eye.

5.  Entitlement to an increased (compensable) evaluation for 
headaches. 

6.  Entitlement to service connection for esophageal reflux 
as a result of medication taken for service-connected 
disabilities of the lumbar and thoracic spine.

7.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to November 
1975.  His claims come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

The issues concerning entitlement to a compensable evaluation 
for headaches, entitlement to service connection for 
esophageal reflux, and entitlement to a TDIU will be 
discussed in the REMAND portion of this decision.

In a written brief presentation, the veteran's representative 
raised the issue of entitlement to service connection for 
depression as secondary to his service-connected back 
disabilities.  As this matter has not been procedurally 
developed for appellate review, the Board refers it back to 
the RO for appropriate action.
FINDINGS OF FACT

1.  With respect to the veteran's herniated lumbar disc, 
disability of the thoracic spine, and amblyopia of the right 
eye, all relevant evidence necessary for an equitable 
determination has been obtained by the RO, and no further 
development is necessary to comply with the Veterans Claims 
Assistance Act of 2000.

2.  Prior to March 15, 2000, the evidence shows that the 
veteran's disability due to a herniated lumbar disc was 
manifested by pain, limitation in range of motion, deep 
tendon reflexes of 2+ and symmetric throughout, an ability to 
walk on his heels and toes, and an abnormal gait with a right 
limp.

3.  Since March 15, 2000, this disability has increased in 
severity and is now manifested by pronounced intervertebral 
disc syndrome and severe limitation in range of motion 
(without bony fixation).

4.  The veteran's disability of the thoracic spine is 
manifested by pain, limitation of motion, and demonstrable 
deformity of a vertebral body.  However, there is no evidence 
of ankylosis, abnormal mobility requiring the use of a neck 
brace, or involvement of the spinal cord requiring the 
veteran to be bedridden or the use of long leg braces.

5.  The veteran's visual acuity in the right eye is 20/60 and 
correctable to 20/50.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for the veteran's herniated lumbar disc prior to March 15, 
2000 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Code 5293 (2000). 


2.  The criteria for an evaluation in excess of 60 percent 
for the veteran's herniated lumbar disc since March 15, 2000 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Code 5293 (2000). 

3.  The criteria for an evaluation of 20 percent based on the 
addition of a 10 percent evaluation for demonstrable 
vertebral deformity to the 10 percent evaluation currently 
assigned for the veteran's disability of the thoracic spine 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic 
Codes 5285, 5291 (2000).

4.  The criteria for an evaluation in excess of 10 percent 
for amblyopia of the right eye have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 4.1-4.14, 4.84a, Diagnostic Code 6079 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has been awarded service connection for a 
herniated lumbar disc, rated as 40 percent disabling from 
July 30, 1993, and 60 percent disabling from March 15, 2000; 
a disability of the thoracic spine, rated as 10 percent 
disabling; and amblyopia of the right eye, rated as 10 
percent disabling.  He now claims that each of these 
disabilities is more severely disabling than currently 
evaluated.  

I.  Duty to Assist

As a preliminary matter, the Board is satisfied that all 
requested assistance to the veteran by VA has been provided 
as required by law.  On November 9, 2000, the President 
signed the "Veterans Claims Assistance Act of 2000," Pub. 
L. No. 106-475 (2000) (to be codified at 38 U.S.C. §§ 5100-
5103A, 5106-7, 5126) (VCAA), which modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The law affects a claim such 
as this because the claim was pending on the date of 
enactment of the new law.  This law eliminates the concept of 
a well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete his claims.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102 and 5103).  The veteran has been informed 
by rating decisions, statements of the case issued in 
November 1995 and April 1996, as well as several supplemental 
statements of the case, of the evidence needed to prove his 
claims.  The notification requirement has therefore been 
satisfied even though the RO did not have an opportunity to 
apply the specific provisions of the VCAA.

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The veteran has been afforded several orthopedic 
and visual examinations by VA, and testified before a hearing 
officer at the RO in May 1996.  The RO requested all relevant 
VA and private treatment records identified by the veteran, 
he was informed of what records the RO was requesting, and he 
was asked to assist in obtaining the evidence.  The veteran 
has not referenced any unobtained evidence that might aid his 
claim or that might be pertinent to the bases of the denial 
of these claims.

Under these circumstances, VA has done everything reasonably 
possible to assist the veteran, and a remand would serve no 
useful purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  VA has satisfied its 
responsibilities to notify and to assist the veteran in this 
case.  Hence, further development and further expending of 
VA's resources is not warranted.  

II.  Increased Evaluation for a Herniated 
Lumbar Disc 

The record shows that the veteran was treated in service for 
acute onset of low back pain while working on an airplane in 
1974.  A herniated disc was discovered in 1990, and a 
hemilaminectomy was performed in November 1992.  As a result, 
in a December 1993 rating decision, the RO granted service 
connection for a herniated lumbar disc.  This disability was 
evaluated as 40 percent disabling, effective from July 30. 
1993.  This appeal ensued after the RO denied the veteran's 
recent claim for an increased evaluation for his service-
connected herniated lumbar disc. 

A.  Background

Treatment records from the Minneapolis VA Medical Center 
(VAMC) show treatment for back pain in 1994 and 1995.  Of 
particular relevance, a July 1994 entry noted that the 
veteran's gait was normal, strength was 5/5 throughout, and 
no spasm was present.  The impression was myofascial strain 
with evidence of radiculopathy.  When seen later that month, 
the veteran reported severe pain in the upper and lower back 
for the past week and a half.  He explained that it hurt to 
breathe and that he could barely move that morning.  He 
denied any bowel or bladder problems.  He also appeared to 
have difficulty walking.  In August 1994, the veteran 
reported a significant increase in low back pain on the right 
side.  Objectively, however, there was no muscle weakness or 
tenderness, and no bowel or bladder incontinence was present.  
Straight leg raising was negative, and neurological 
examination was normal.  The diagnosis was chronic back pain 
with exacerbation.  It was noted that the veteran's back pain 
caused restrictions with respect to prolonged sitting and 
standing, performing overhead work, and lifting objects in 
excess of 20 to 25 pounds.  When seen in April 1995, the 
veteran reported low back pain, muscle spasm, and numbness 
and tingling in the right leg.  A physical examination 
disclosed that sensation was intact and that deep tendon 
reflexes and strength were normal bilaterally.  Pain was 
reported in the right buttock with right straight leg raising 
at 85 degrees and with left straight leg raising at 25 
degrees.  Muscle tightness was also present. 

The veteran underwent several VA medical examinations in 
April 1995.  At a general medical examination, the veteran 
reported neck and back pain since his period of military 
service.  Examination of the back showed minimal tenderness 
of the upper dorsal spine.  Examination of the lumbar spine 
showed a well-healed laminectomy scar measuring 14 cm.  There 
was no localized tenderness.  Range of motion testing showed 
forward flexion of 85 degrees, backward extension of 30 
degrees, lateral flexion of 35 degrees bilaterally, and 
lateral rotation of 35 degrees bilaterally.  The lower 
extremities were freely mobile.  Straight leg raising was 
possible to 85 degrees.  Pedal pulses were easily palpable, 
and reflexes of the knees and ankles were active and equal.  
The examiner's impression included status post laminectomy of 
the lumbar spine and contusion of the dorsal spine.  

At a contemporaneous VA neurological examination, the veteran 
reported intermittent low back pain with radiation, 
particularly into his right buttock and down the right leg.  
It was noted that he was seen a few weeks prior for 
exacerbation of low back pain.  He said Naprosyn was somewhat 
helpful in relieving  pain but that he continued to 
experience periods of increased low back pain which he 
considered disabling.  He indicated that pain increased with 
prolonged sitting and was relieved by lying down.  The 
veteran also reported intermittent pain in his mid-thoracic 
region.  He denied weakness or numbness in either leg, and 
said his sexual and urinary functions were normal.  On 
physical examination, there was paraspinous muscle spasm as 
well as some tenderness to palpation over his lumbar spine.  
Straight leg raising did not elicit any pain at 75 degrees on 
either side, although he did develop hamstring tightness.  
Motor examination revealed normal bulk, tone and strength 
throughout.  He ambulated with a steady, narrow-based gait, 
but was able to heel-toe and tandem walk.  Sensory 
examination was normal.  Deep tendon reflexes were 2+ and 
symmetric throughout.  The remainder of his reflexes, 
including ankle jerks, were intact.  Plantar responses were 
flexor bilaterally.  The examiner concluded that the veteran 
had chronic back pain since he was in the military, but that 
no significant neurologic deficits were currently present to 
accompany his complaints.  

In a July 1995 letter, Richard J. Ivance, M.D., stated that 
the veteran had been followed at Capital Orthotics since 
January 1990.  At that time, the veteran reported pain in his 
low back and left leg due to a large herniated disc of the 
lumbar spine.  Dr. Ivance reported that he last saw the 
veteran in July 1995 for a painful left shoulder.  Dr. Ivance 
then stated that pain in the veteran's shoulders, upper back 
and lower back forced him give up his usual job as a church 
custodian.  Dr. Ivance also explained that the veteran was 
unable to work at any job requiring repeated bending, 
stooping, lifting over 25 pounds, or working with his arms 
above shoulder level. 

In a May 1996 letter, Douglas G. Harden, D.C., stated that he 
had been the veteran's chiropractic physician since October 
1984.  Dr. Harden indicated that the veteran continued to 
have ongoing problems with his cervical, thoracic and lumbar 
spine.  He explained that an old compression fracture at T7 
and T8 resulted in stiffness, altered biomechanical 
functioning, nerve irritation, swelling, a "stabbing" pain, 
and labored breathing.  Dr. Harden explained that the veteran 
also suffered from low back and hip pain on a recurring 
basis.  He said that instability and weakness continued to 
cause pain and alter biomechanical functioning, which again 
resulted in muscle spasm, edema and pain.  Dr. Harden opined 
that the veteran's condition should not significantly improve 
in the future, and that any occupation he pursued must be of 
a sedentary nature with very limited lifting and carrying 
requirements. 

At a personal hearing held in May 1996, the veteran testified 
that he was receiving ongoing medical care for his back pain.  
He said he was restricted in his ability to perform numerous 
physical activities which made it difficult to find a job.  
He also reported a decrease in range of motion of his lumbar 
and thoracic spine, and said he only received temporary 
relief with medication.  He indicated that he had worked at a 
church for approximately thirteen years as a youth minister 
and custodial engineer, but was forced to quit in 1993 due to 
his various disabilities. 

The veteran was afforded a VA general medical examination in 
June 1996, at which time he said his biggest problem was his 
back.  He reported a lot of pain, especially in the thoracic 
area, describing a sensation as though someone had their fist 
in his back.  He reported cramps in his leg and tingling in 
his feet while working, exercising and during long bike 
rides.  He said his back was always tense.  Objectively, the 
veteran's carriage, station and posture were normal, although 
he walked with a moderate right limp.  Range of motion 
testing showed flexion to 60 degrees, hyperextension to 25 
degrees, left rotation to 15 degrees, right rotation to 10 
degrees, and left and right abduction to 20 degrees.  Pain 
was present with all extremes of motion.  There was no pain 
with straight leg raising on either side.  The veteran was 
observed to dress, undress, and climb up and down the 
examination table with "slight slowing."  He walked on his 
tiptoes normally, reported left low back pain while walking 
on his heels, and was able to squat normally.  No tenderness 
or deformity was present, except as specified, and no atrophy 
of the extremities was observed.  X-ray examination of the 
thoracic spine revealed mild scoliosis convex to the left, 
with no other abnormalities to explain the veteran's pain.  
X-rays of the lumbosacral spine revealed a return of the 
normal lordotic curve compared with X-rays performed in April 
1995, suggesting this was due to muscle tension.  The 
intervertebral disk spaces appeared within normal limits.  
The diagnoses included status post left L5-S1 hemilaminectomy 
for left L5-S1 herniated disk, lumbosacral spine, and 
retrolisthesis of L5 on S1.  

At a June 1996 VA examination to detect diseases/injuries of 
the brain, the veteran complained of intermittent low back 
pain with radiation to his right buttock and down his right 
leg.  He said that Baclofen, Naprosyn and Tylenol provided 
some relief from pain, but that he continued to have periods 
of increased pain.  He said he had been painting houses but 
was unable to continue due to pain, which increased with 
sitting, standing or lying down for any length of period.  In 
addition, the veteran also complained of intermittent mid-
thoracic back pain.  He denied experiencing weakness in his 
legs or urinary incontinence.  Physical examination revealed 
some tenderness to palpation over the mid-thoracic area over 
the spinous process and the paraspinous muscles, as well as 
over the low back.  Straight leg raising did not elicit any 
pain in the back of the leg.  Motor strength was 5/5 
throughout.  Tandem gait was normal, and he was able to walk 
on his heels and toes.  Deep tendon reflexes were 2+ and 
symmetric throughout.  A plantar flexor response was 
elicited.  Based on these findings, the examiner found that 
the veteran had chronic low back and mid-thoracic pain, but 
that no neurologic deficits were present.  The examiner felt 
it would be appropriate for the veteran to undergo physical 
therapy for further relief of back pain. 

The veteran received additional VA outpatient treatment for 
back pain on several occasions in 1996 and 1997.  When seen 
in October 1996, the veteran complained of pain and constant 
tingling in his left buttock.  He rated the pain as 6 out of 
10.  He also reported that pain radiated up and down his leg, 
and was generally worse with prolonged sitting and standing.  
The assessment was mechanical low back pain.  The veteran was 
next seen in December 1996 for exacerbation of low back pain 
after lifting Christmas trees.  He said pain radiated into 
his thigh and occasionally went to his knee.  He indicated 
that the pain had recently improved but still increased with 
standing and sitting.  Objectively, the veteran's low back 
exhibited full extension and forward flexion to 90 degrees 
without pain.  Strength was 5/5 throughout.  The assessment 
was mechanical low back pain.  In October 1997, the veteran 
reported increased low back pain over the past week, with 
radiating pain to the right leg and a tingling sensation in 
the knee.  The physician observed that the veteran appeared 
uncomfortable.  Straight leg raising was negative, and no 
sensory deficits were reported.  Strength was 5/5 throughout, 
except for 4/5 strength in the right knee.  He denied both 
bowel and bladder symptoms. 

The veteran was treated for back pain on several occasions at 
the River Valley Clinic (RVC) from 1998 to 2000.  In January 
1998, the veteran was seen in urgent care for increased back 
pain and complaints of discomfort with deep breathing.  He 
said the problem was chronic and long-standing in nature.  A 
physical examination revealed moderate paravertebral muscle 
spasm and tenderness, but no bony tenderness.  Deep tendon 
reflexes were 2+ and symmetric, and strength was intact.  
Straight leg raising produced back pain at 90 degrees 
bilaterally.  The assessment was chronic back pain.  In July 
1999, the veteran presented with complaints of severe low 
back pain which he said had worsened over the past two years.  
Objectively, the veteran was in extreme discomfort and had 
virtually no range of motion of the back.  He held his back 
flexed at approximately 10 degrees and had a difficult time 
moving.  Straight leg raising was positive at 30 degrees, but 
strength was symmetric.  The assessment was acute lumbar 
strain.  

When seen at RVC in August 1999, the veteran again reported 
severe low back pain which had been getting worse over the 
prior week.  He said he now experienced weakness, numbness, 
and tingling in the left leg.  It was noted that he was on 
Vicodin without much control.  He said he had been swimming 
at the YMCA and doing exercises prior to this episode.  
Objectively, tenderness was present in the low back.  
Straight leg raising was positive at 40 to 50 degrees 
bilaterally.  Strength was symmetric with respect to flexors 
and extensors of the thigh, knee, foot, and great toe.  Range 
of motion of the back was decreased with respect to flexion, 
extension and lateral bending, although no specific findings 
were reported.  Sensation was grossly intact.  Ankle and knee 
reflexes were symmetric.  

In March 2000, the veteran presented to RVC with complaints 
of sharp pain over the lower back with radiating pain to the 
left lower leg.  The veteran said he had been painting 
recently and currently worked as a counselor for the State of 
Minnesota.  He denied any loss of bladder control.  Upon 
physical examination, the veteran was in moderate to severe 
distress because of pain.  He exhibited limited motion and 
was guarding and holding his back because of pain.  
Tenderness was present over the lumbosacral area with 
referring pain down to the left lower leg.  There was a 
positive raising leg test on the left side.  Sensory 
examination of the upper and lower extremities was normal.  
Reflexes were 2+ and equal and symmetrical.  The physician's 
assessment included (1) history of L5-S1 laminectomy surgery 
in 1993 with chronic low back pain; (2) recent acute 
exacerbation of chronic low back pain with recent MRI showing 
disk herniation around L5-S1; and (3) associated radicular 
symptoms with referring pain down to the left thigh and left 
lower leg. 

An MRI of the lumbar spine was performed at Regina Medical 
Center in August 1999 after the veteran reported a three 
month history of pain in his lower back and left leg.  
Findings were interpreted as showing a small central and 
leftward disc herniation at the L5-S1 level with disc 
material contracting but not displacing the exiting left L5 
nerve root and the traversing left S1 nerve root.  There was 
also evidence of a mild bulging disc and associated annular 
tear at the L4-5 level.  

Medical records from Capital Orthotics, LTD, show additional 
treatment for back and leg pain.  In August 1999, the veteran 
was seen for increasing pain in his back with radiation down 
his left leg.  He said the pain had increased over the past 
several months, especially during the past three weeks.  It 
was noted that a recent MRI showed a herniated disc at L5 and 
S1 toward the left side which was up against, but not 
displacing, the S1 nerve root.  The assessment was herniated 
disc at L5 and S1 with radiculopathy.  An epidural steroid 
injection was recommended.  On follow-up evaluation in March 
2000, it was noted that pain had improved following an 
epidural injection but returned two weeks prior with severe 
pain in his back and leg.  A shot of Demerol was administered 
which reduced the pain to where he reported only a little 
discomfort.  Objectively, straight leg raising was negative, 
and he exhibited a decrease in range of motion.  The 
assessment was disc herniation at L5 and S1 toward the left 
with nerve root impingement, recovering. 

At a VA orthopedic examination in March 2000, the veteran 
reported low back pain which radiated down both legs.  Pain 
was located primarily in the posterolateral aspects of the 
legs and accompanied by tingling and numbness.  He said the 
pain was constant and aggravated by almost any activity, 
including prolonged sitting, walking, lifting, or standing.  
He said pain bothered him at night and interfered with 
sleeping.  He rated the pain as 8 out of 10, and said he took 
a variety of medications, including Hydrocodone, Vicodin and 
a muscle relaxant.  He said some of the tightness in his back 
was relieved by regular visits to a chiropractor.  The 
examiner also noted the veteran's history involving a 
compression fracture of T4.  The veteran reported chronic 
pain and difficulty taking a deep breath as a result of that 
injury.  He rated his thoracic pain between 7 and 8 out of 
10.  A 1998 X-ray report was interpreted as showing mild 
scoliosis of the thoracic spine, kyphosis, and mild interior 
wedging in the 10th and 11th thoracic vertebral bodies.  

Upon physical examination, the veteran appeared uncomfortable 
while sitting, walking and changing positions.  His gait was 
slow, somewhat wide based and clearly uncomfortable.  The 
back appeared straight.  Tenderness to palpation was present 
over the T4-5 region and the surrounding paravertebral 
muscles, as well as over the lower lumbosacral spine and 
surrounding paravertebral muscles.  Range of motion testing 
of the lumbar spine showed forward flexion of 15 degrees, at 
which point he stopped because of severe pain; extension of 5 
degrees; lateral flexion of 5 degrees bilaterally; and 
lateral rotation of 10 degrees bilaterally.  The veteran was 
able to stand on his heels and toes.  Strength in both lower 
extremities was 5/5 in all muscle groups, and muscle bulk 
appeared normal and equal.  Deep tendon reflexes were 2+ and 
equal in the knees and ankles bilaterally.  Sensation was 
intact to light touch in all dermatomal distributions of the 
lower extremities.  Pulses were also intact.  Straight leg 
raising in the sitting position produced pain in the lower 
back at full extension.  Pain was present in the lower back 
while in the lying position when each leg was elevated to 
about 30 degrees, which was not substantially reduced by 
flexing at the knees.  Elevating the right leg caused acute 
pain in the right lower back which persisted throughout the 
rest of the examination.  Based on these findings, the 
diagnoses included (1) herniated disk at L4-5 and L5-S1, 
status post L4-5 hemilaminectomy; and (2) compression 
fracture at T4.  It appears that the examiner also indicated 
that both disabilities caused functional loss due to pain.  

At a contemporaneous VA neurological examination, however, it 
was noted that the veteran was "in pretty good health."  
The veteran reported that he worked full time as an 
employment counselor at a VA Medical Center.  He complained 
of sharp pains in his back and on the sides of both legs.  He 
also reported occasional morning numbness in both arms.  
Objectively, reflexes were brisk in the arms and legs.  No 
toe signs were present.  Both ankle and knee jerks were 
present, and no clonus was present.  Sensory examination was 
normal in the arms and legs.  Romberg testing was negative, 
and position sense was normal in the great toes.  Cerebellar 
testing, including gait, finger-to-nose, and heel-to-toe 
walking, was normal in the sense that there was no evidence 
of ataxia.  However, it was noted that he walked with a limp 
while favoring his left leg.  Examination of the back 
revealed moderate low back tenderness on the right side, but 
no muscle spasm was noted.  There was no point tenderness to 
palpation of the sacroiliac joints or sciatic notch on either 
side.  He could flex forward to 90 degrees before complaining 
of low back pain.  The cough reflex was normal, with pain in 
the right lower back reported while coughing.  The examiner 
concluded that the veteran had chronic back pain since he was 
in the military, with no significant neurological deficits to 
accompany his complaints.  

In August 2000, the RO issued a rating decision which granted 
an increased evaluation to 60 percent for the veteran's 
herniated lumbar disc.  Rather than granting the 60 percent 
evaluation back to the date the veteran filed his claim, the 
RO assigned an effective date of March 15, 2000, the date on 
which the veteran underwent two VA examinations showing an 
increase in disability.  Inasmuch as the grant of the 60 
percent evaluation is not the maximum benefit under the 
rating schedule, the claim for an increased evaluation for 
this disability remains in controversy and it is still a 
viable issue for appellate consideration by the Board.  See 
AB v. Brown, 6 Vet. App 35, 38 (1993).

B.  Analysis

As noted, the veteran's herniated lumbar disc was evaluated 
as 40 percent disabling, effective form July 30, 1993.  In 
August 2000, however, the RO granted an increased evaluation 
to 60 percent, effective from March 3, 2000.  Therefore, two 
issues must be adjudicated.  The Board must determine whether 
the veteran's herniated lumbar disc warrants an evaluation in 
excess of 40 percent prior to March 15, 2000, and whether 
this disability warrants an evaluation in excess of 60 
percent since March 15, 2000.  

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  Disability ratings are determined by applying 
the criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990). 

The veteran's low back disability is currently evaluated 
under Diagnostic Code 5293, which pertains to intervertebral 
disc syndrome.  This diagnostic code provides a 40 percent 
evaluation for severe intervertebral disc syndrome, featuring 
recurring attacks with intermittent relief.  A 60 percent 
evaluation, the highest under this code provision, is 
contemplated with findings of pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of diseased disc, with little 
intermittent relief.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5293. 

In addition to applicable schedular criteria, under 38 C.F.R. 
§§ 4.40 and 4.45, VA is required to consider whether an 
increased evaluation could be assigned on the basis of 
functional loss due to pain and/or weakness, to the extent 
that any such symptoms are supported by adequate pathology.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-08 (1995);  see 
also, VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998) (stating 
that 38 C.F.R. §§ 4.40 and 4.45 must be considered when a 
disability is evaluated under Diagnostic Code 5293). 

1.  Evaluation prior to March 15, 2000

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 40 percent for the period prior to 
March 15, 2000.  During this period, it has not been shown 
that the veteran suffered from pronounced intervertebral disc 
syndrome as defined under Diagnostic Code 5293, which 
requires persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.  In this regard, although VA outpatient 
treatment reports dated in 1994 and 1995 documented the 
veteran's complaints of back spasm and tingling in the right 
leg, neurological examination was essentially normal.  When 
examined by VA in April 1995, reflexes of the knees and 
ankles were active and equal, while deep tendon reflexes were 
2+ and symmetric throughout.  The June 1996 VA general 
medical examination report showed no significant neurological 
findings, as the veteran was able to squat and walk on his 
tiptoes and heels without any problem.  At his June 1996 
neurological examination, deep tendon reflexes were 2+ and 
symmetric throughout.  The examiner also stated that no 
neurologic deficits were present to account for the veteran's 
complaints of pain.  Likewise, VA outpatient treatment 
reports dated from 1996 to 1997 also showed no significant 
neurological findings.  Medical records from RVC and Capital 
Orthotics, LTD dated in 1999 and 2000 also revealed no 
significant neurological abnormalities.  Given these 
findings, only one inference can be drawn: Pronounced 
intervertebral disc syndrome, as defined under Diagnostic 
Code 5293, was not present at any time prior to March 15, 
2000.  

The Board also finds that an evaluation in excess of 40 
percent is not warranted under 38 C.F.R. §§ 4.40 and 4.45 at 
any time during this period.  The Board recognizes that the 
veteran's low back evidenced functional loss due to pain 
prior to March 15, 2000, with several acute exacerbations of 
low back pain.  Nevertheless, these symptoms have been fully 
compensated in the 40 percent evaluation.  When treated at 
the Minneapolis VAMC in July 1994, the veteran reported a one 
and a half week history of severe low back pain which made it 
difficult to move.  The diagnosis was chronic back pain with 
acute exacerbation.  However, range of motion testing in 
April 1995 showed forward flexion to 85 degrees, backward 
extension to 30 degrees, lateral flexion to 35 degrees 
bilaterally, and lateral rotation to 35 degrees bilaterally, 
which is essentially normal motion in all directions.  When 
examined by VA in June 1996, range of motion testing showed 
flexion to 60 degrees, hyperextension to 25 degrees, left 
rotation to 15 degrees, right rotation to 10 degrees, and 
left and right abduction to 20 degrees.  Pain was present 
only at extremes of motion, and no pain was present with 
straight leg raising.  The veteran also was observed to 
dress, undress, and climbing up and down the examination 
table with only "slight slowing."  Moreover, no tenderness 
or deformity was present, except as specified, and no atrophy 
of the extremities was observed.  The Board also points out 
that no evidence suggests that the veteran has ever required 
the use of a back brace or assistive device to ambulate.  
Accordingly, the Board finds that the 40 percent evaluation 
prior to March 15, 2000 fully contemplates the veteran's 
functional loss due to pain and weakness.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-08.

2.  Evaluation since March 15, 2000

The RO determined, however, that VA examinations performed on 
March 15, 2000 show that the veteran's herniated lumbar disc 
was consistent with pronounced intervertebral disc syndrome 
as defined under Diagnostic Code 5293.  Accordingly, an 
increased evaluation to 60 percent was assigned under this 
diagnostic code, effective from March 15, 2000.  Since 60 
percent is the maximum schedular award assignable under 
Diagnostic Code 5293, no greater benefit can flow to the 
veteran under this code.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293.  The Board must therefore determine whether any 
other code provision which provides a higher disability 
evaluation is applicable. 

The Board acknowledges that higher evaluations for back 
disabilities are provided pursuant to Diagnostic Code 5285 
(residuals of a fractured vertebra) and Diagnostic Code 5286 
(complete bony fixation (ankylosis)) of the spine.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286 (2000).  
However, the veteran's disability does not involve residuals 
of a vertebral fracture and is not productive of ankylosis.  
The Board recognizes that the veteran was seen at RVC in July 
1999 for an acute exacerbation of severe low back pain, where 
it was noted that he held his back in the flexed position at 
approximately 10 degrees and had virtually no range of 
motion.  This report suggests that the veteran's low back was 
ankylosed at that time.  Nevertheless, this appears to be an 
isolated finding, as all other reports show some motion of 
the lumbar spine.  As a result, for the period since March 
15, 2000, the Board finds that the RO has properly accorded 
the veteran the highest schedular evaluation available for 
his symptomatology.  In so finding, the Board has considered 
the impact of pain and functional impairment and has 
determined that a 60 percent evaluation adequately 
compensates the veteran for his level of disability. In any 
event, the Board notes that where a musculoskeletal 
disability is currently evaluated at the highest schedular 
evaluation available based upon limitation of motion, a 
higher rating under 38 C.F.R. §§ 4.40 and 4.45 is not 
warranted.  See Johnston v. Brown, 10 Vet. App. 80 (1997).

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 40 percent for 
the veteran's herniated lumbar disc prior to March 15, 2000, 
and against an evaluation in excess of 60 percent since March 
15, 2000.  In reaching this decision, the Board acknowledges 
that, under the prior and revised provisions of 38 U.S.C.A. 
§ 5107(b), the benefit of the doubt is to be resolved in the 
veteran's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  However, as the preponderance of the 
evidence is against each of these claims, that doctrine is 
not for application in this case.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (2000) (to be codified as amended at 38 U.S.C. § 5107(b)); 
see Gilbert, 1 Vet. App. at 55.

III.  Increased Evaluation for a Disability of the Thoracic 
Spine

In 1974, the veteran was involved in a motor vehicle accident 
and suffered a compression fracture of T-5.  Since then, he 
has experienced intermittent pain in the mid-thoracic region.  
In December 1993, the RO granted service connection for a 
disability of the thoracic spine, for which a 10 percent 
evaluation was assigned from July 30, 1993.  The veteran now 
claims that a disability evaluation in excess of 10 percent 
is warranted for this disability.

With respect to the evidence concerning the veteran's current 
symptoms for his thoracic spine disability, the Board notes 
that all relevant facts have been fully discussed above and 
are incorporated in this discussion.  

The RO found that the veteran's disability of the thoracic 
spine is consistent with a 10 percent evaluation under 
Diagnostic Code 5291, which is the maximum available for 
either moderate or severe limitation of motion of the dorsal 
spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5291.  Because 
the veteran is currently receiving the maximum evaluation 
allowed under  Diagnostic Code 5291, the Board must determine 
whether any other applicable diagnostic code warrants a 
higher evaluation for this disability.  

The rating code provides for a 30 percent disability 
evaluation if there is evidence that the dorsal spine is 
ankylosed (bony fixation).  See 38 C.F.R. § 4.71a, Code 5288 
(2000).  However, as there is no evidence of ankylosis of the 
thoracic spine, Diagnostic Code 5288 is not for application.  

Nevertheless, the Board finds that a separate 10 percent 
evaluation should be added under Diagnostic Code 5285, which 
is used to evaluated residuals of a fractured vertebra.  
Under this code, a 60 percent rating is warranted if there is 
no involvement of the spinal cord, but the veteran has 
abnormal mobility requiring the use of a neck brace (jury 
mast).  In other such cases, the residuals are rated on the 
basis of definite limitation of motion or muscle spasm, 
adding 10 percent if there is demonstrable deformity of the 
vertebral body.  A 100 percent rating is warranted if there 
is involvement of the spinal cord and the veteran is 
bedridden or requires the use of long leg braces.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5285.

In this case, none of the evidence shows that the veteran's 
thoracic spine is characterized by abnormal mobility 
requiring the use of a neck brace, nor is there evidence of 
spinal cord involvement while the veteran is bedridden or 
requiring the use of long leg braces.  As such, the criteria 
for a 60 percent and 100 percent evaluation have not been 
met.  Nevertheless, an additional 10 percent evaluation is 
warranted under Diagnostic Code 5285 for demonstrable 
deformity of a vertebral body.  The record shows that the 
veteran's service-connected disability of the thoracic spine 
resulted from an in-service injury in which he sustained a 
compression fracture at T5.  Moreover, X-rays taken in 1998 
revealed anterior wedging in the 10th and 11th thoracic 
vertebral bodies, which is considered a deformity of a 
vertebral body.  Under these circumstances, a separate 10 
percent evaluation should be added under Diagnostic Code 5285 
to the existing 10 percent evaluation.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5285.

With respect to the veteran's contentions under 38 C.F.R. 
§§ 4.40 and 4.45, the Board has also considered whether an 
increased evaluation could be assigned on the basis of 
functional loss due to the veteran's subjective complaints of 
pain.  See DeLuca, 8 Vet. App. at 204-05.  Where, as in this 
case, a musculoskeletal disability is currently evaluated at 
the highest schedular evaluation available based upon 
limitation of motion, a higher rating under 38 C.F.R. §§ 4.40 
and 4.45 is not warranted.  See Johnston, 10 Vet. App. at 80.  
As such, consideration of 38 C.F.R. §§ 4.40 and 4.45 is not 
in order.  

In conclusion, the Board finds that a separate 10 percent 
evaluation is assigned for the veteran's demonstrable 
deformity of a vertebral body, as required under Diagnostic 
Code 5285.  Adding this to the currently assigned 10 percent 
evaluation for limitation of motion, the Board finds that an 
increased evaluation to 20 percent is granted for the 
veteran's disability of the thoracic spine. 

IV.  Amblyopia of the Right Eye

Service medical records show that the veteran's vision 
appeared to be normal during an entrance examination.  
However, the separation examination showed the right eye to 
be uncorrectable beyond 20/400.  At a VA eye examination in 
September 1993, visual acuity in the right eye was 20/50.  
The diagnosis was amblyopia with vision of 20/50.  Based on 
these findings, the RO issued a rating decision in December 
1993 which granted service connection for amblyopia of the 
right eye and assigned a 10 percent evaluation, effective 
from July 30, 1993.  The veteran now claims that an increased 
evaluation for this disability is warranted.  

Since then, the veteran underwent a VA eye examination in 
April 1995, at which time visual acuity in the right eye was 
20/60 and was correctable to 20/50.  The diagnosis was 
amblyopia.  During a VA eye examination in April 2000, visual 
acuity in the veteran's right eye was 20/60.  

The regulations provide that unhealed injuries of the eye are 
to be rated from 10 to 100 percent disabling for impairment 
of visual acuity or field loss, pain, rest-requirements, or 
episodic incapacity, combining an additional rating of 10 
percent during continuance of active pathology, with a 
minimum rating during active pathology of 10 percent.  See 38 
C.F.R. § 4.75.  Additionally, 38 C.F.R. § 4.75 provides that 
the best distant vision obtainable after best correction by 
glasses will be the basis of rating, except in cases of 
keratoconus in which contact lenses are medically required.

Impairment of central visual acuity is rated from 10 percent 
to 100 percent disabling pursuant to 38 C.F.R. § 4.84a, 
Diagnostic Codes 6061 through 6079.  The medical evidence of 
record reflects the veteran's best-corrected vision to be 
20/50 in the right eye.  This symptomatology is indicative of 
a 10 percent evaluation pursuant to 38 C.F.R. § 4.84a, 
Diagnostic Code 6079.  An evaluation in excess of 10 percent 
is warranted where visual acuity is 20/100 or less in one eye 
and 20/50 or less in the other eye.  

The evidence of record does not show corrected visual acuity 
in the right eye of less than 20/100 in the right eye.  
Service connection is not in effect for the left eye, and for 
rating purposes visual acuity is deemed to be 20/40.  See 38 
C.F.R. § 3.383.  Thus, in the absence of competent medical 
evidence of corrected visual acuity in the service-connected 
right eye of less than 20/100, an evaluation in excess of 10 
percent is not warranted.  Additionally, there is no medical 
evidence of loss of field of vision, keratoconus, pain, rest-
requirements, or episodic incapacity to warrant a higher 
evaluation. 

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
the veteran's amblyopia of the right eye.  As the 
preponderance of the evidence is against the claim, the 
doctrine concerning the benefit of the doubt is not for 
application in this case.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107(b)); 
see Gilbert, 1 Vet. App. at 55.





V.  Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.                 § 
3.321(b)(1).  "The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  

There has been no showing in the present case that any of the 
veteran's disabilities at issue have independently caused 
marked interference with employment, necessitated frequent 
periods of hospitalization, or otherwise rendered 
impracticable the regular schedular standards.  The veteran 
reported that he was forced to quit his job as a custodial 
engineer for a local church in 1993 because of his service-
connected disabilities of the lumbar and thoracic spine.  He 
also alleged that his amblyopia of the right eye prevented 
him from working at a quality control job which required the 
use of a microscope.  Further, the veteran has submitted 
numerous letters from prospective employers, all of whom had 
denied his application for employment.  The Board emphasizes, 
however, that the veteran recently told health care providers 
at RVC that he was currently employed as a counselor for the 
State of Minnesota.  He also told a VA examiner in March 2000 
that he was worked as an employment counselor at a VA Medical 
Center.  Under these circumstances, there are currently no 
factors suggestive of an unusual disability picture.  
Therefore, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

An evaluation in excess of 40 percent for a herniated lumbar 
disc for the period prior to March 15, 2000 is denied.

An evaluation in excess of 60 percent for a herniated lumbar 
disc for the period since March 15, 2000 is denied.

Subject to the laws and regulations governing the payment of 
monetary benefits, a 20 percent evaluation for a disability 
of the thoracic spine is granted.

An evaluation in excess of 10 percent for amblyopia of the 
right eye is denied.


REMAND

The veteran claims that he suffers from esophageal reflux as 
a result of taking medication prescribed for his service-
connected disabilities of the lumbar and thoracic spine.  He 
also claims that his service-connected headaches warrant a 
compensable disability evaluation.  However, additional 
development is needed to comply with the Veterans Claims 
Assistance Act of 2000 before the Board can adjudicate these 
claims.

I.  Service Connection for Esophageal Reflux

The veteran claims that he currently suffers from esophageal 
reflux as a result of medication prescribed for his service-
connected disabilities of the lumbar and thoracic spine.  
Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110 (West 1991), 1131; 
38 C.F.R. § 3.303(a) (2000).  In addition, a disability which 
is proximately due to or the result of another disease or 
injury for which service connection has been granted shall be 
considered a part of the original condition.  See 38 C.F.R. 
§ 3.310(a); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

The record shows that the veteran suffers from 
gastrointestinal problems.  To date, however, the veteran has 
not been afforded an examination to determine whether this 
condition was caused or aggravated by medication prescribed 
for his service-connected disabilities of the lumbar and 
thoracic spine.  The VCAA states that the  Secretary may 
decide a claim without providing assistance when no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement.  Since a VA examination 
may aid in the establishment of entitlement to service 
connection for esophageal reflux, the Board finds that the 
veteran should be afforded a VA medical examination to 
determine whether his current gastrointestinal condition was 
caused or aggravated by medication prescribed for a service-
connected disability, namely his disabilities involving the 
lumbar and thoracic spine. 

II.  Increased Evaluation for Headaches

The veteran is currently service connected for headaches, for 
which a noncompensable (zero percent) evaluation has been 
assigned.  The veteran is presently seeking a compensable 
evaluation for his headaches. 

The veteran's headaches have been evaluated under Diagnostic 
Code 8100, which pertains to migraine headaches.  This 
diagnostic code provides a 10 percent evaluation where 
evidence establishes that the claimant experiences 
"characteristic prostrating" attacks on average of one attack 
in two months over the last several months.  Where such 
attacks are less frequent, a zero percent rating is assigned.  
Where such attacks occur on an average of once a month over 
last several months, a 30 percent rating is warranted.  Where 
there are very frequent completely prostrating and prolonged 
attacks productive of "severe" economic inadaptability, a 50 
percent rating is warranted.  See 38 C.F.R. § 4.124, 
Diagnostic Code 8100 (2000).

The veteran claims that he suffers from extremely severe 
headaches which have caused him to lose work and seek 
emergency medical attention on several occasions.  The record 
shows that the veteran has in fact sought medical treatment 
on numerous occasions for severe migraine headaches 
accompanied by photophobia, nausea and vomiting.  Moreover, a 
December 2000 treatment report from Allina Medical Center 
notes that the veteran suffers from severe headaches, and 
that he is currently unable to work in this condition, 
particularly at his current job.  

It is unclear from the record, however, whether such attacks 
are prostrating, and, if so, the frequency of such attacks.  
Therefore, there are not sufficient objective medical 
findings which would allow the Board to appropriately rate 
and determine the severity and frequency of the veteran's 
headaches.  As such, the Board finds that the veteran should 
be afforded an additional VA examination in order to better 
determine the severity of his service-connected headaches.

III.  Total Disability Rating Based Upon Individual 
Unemployability due to Service-Connected 
Disabilities

Finally, as the determination on the veteran's claims for 
service connection for esophageal reflux and a compensable 
evaluation for headaches could have a significant impact on 
his claim for a total rating based on individual 
unemployability by reason of service-connected disabilities, 
the Board finds that it would be premature for the Board to 
render a decision on this issue without complete development 
and subsequent adjudication of the other issues addressed in 
the remand.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  

The Board also notes that evidence of record indicates that 
the veteran may be employed on a full-time basis.  When 
seeking treatment at RVC in March 2000, the veteran reported 
that the was currently working as a counselor for the State 
of Minnesota.  The RO should take any necessary action to 
verify the veteran's current employment status.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the veteran and 
request an updated employment history and 
specifically inquire as to whether he is 
currently employed for the State of 
Minnesota.  The RO may also conduct any 
other additional development it deems 
necessary, to include affording the 
veteran a medical examination to 
determine whether his service-connected 
disabilities render him unable to secure 
or maintain gainful employment. 

2.  The veteran should be scheduled to 
undergo an appropriate VA examination to 
determine the nature and etiology of any 
gastrointestinal conditions, to include 
esophageal reflux.  The claims folder, 
including a copy of this remand, should 
be provided to the examiner for his or 
her review in connection with the 
examination.  All necessary tests and 
evaluations should be performed, and the 
examiner should not render a final 
opinion until after receipt of all test 
results.  Following a review of the 
veteran's claims file, completion of the 
examination, and receipt of all test 
results, the examiner should specifically 
address whether it is at least as likely 
as not (50 percent likelihood or greater) 
that any gastrointestinal conditions were 
caused or aggravated by medication 
prescribed for the veteran's service-
connected disabilities of the lumbar or 
thoracic spine.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a typewritten report.

3.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain the nature and severity of his 
headaches.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The claims folder, 
including a copy of this remand, should 
be provided to the examiner for his or 
her review in connection with the 
examination.  All clinical manifestations 
of the service-connected headaches should 
be noted.  In addition, the examiner 
should render an opinion as to whether 
the veteran's headaches are prostrating 
and, if so, the examiner should report 
the frequency of the prostrating 
headaches.  The examiner should also 
render an opinion as to whether the 
veteran's headaches are productive of 
severe economic inadaptability.  The 
examiner should quantify the degree of 
the veteran's impairment in terms of the 
nomenclature set forth in the rating 
criteria under 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2000).  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
typewritten report.

4.  The RO should review the examination 
reports to determine if they are in 
compliance with this REMAND.  If 
deficient in any manner, they should be 
returned, along with the claims file, for 
immediate corrective action.  In 
addition, the RO is requested to review 
the entire file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000.

5.  After undertaking any additional 
development deemed appropriate, and 
giving the veteran full opportunity to 
supplement the record, the RO should then 
readjudicate the veteran's claim of 
entitlement to service connection for 
esophageal reflux as a result of 
medication taken for service-connected 
back disabilities, the claim of 
entitlement to a compensable evaluation 
for headaches, as well as the claim of 
entitlement to a total disability rating 
based on individual unemployability by 
reason of service-connected disabilities.  

6.  If any benefit sought is not granted, 
the veteran and his representative should 
be furnished with a supplemental 
statement of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  The 
veteran has 
the right to submit additional evidence and argument on each 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 


